Citation Nr: 1456815	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  12-16 603A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

1.  Whether the calculated debt in the amount of $1,035.00, incurred as an overpayment of additional VA compensation for a dependent spouse, was properly created.

2.  Entitlement to a waiver of the recovery of a debt in the calculated amount of $1,035.00, incurred as an overpayment of additional benefits for the support of a dependent spouse.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel

INTRODUCTION

The Veteran served on active duty from May 1995 to October 2002.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, as well as a February 2012 decision issued by the Committee on Waivers and Compromises (Committee) located at the Philadelphia RO.  


FINDINGS OF FACT

1.  The evidence of record fails to reflect that VA was solely responsible for the overpayment at issue.  

2.  The Veteran's divorce from his former spouse, for whom he had been receiving additional compensation as his dependent, became effective in September 2009.

3.  The Veteran failed to respond to the RO's request to confirm the current status of his dependents, and therefore in September 2011, the RO removed all of his dependents (his spouse and two children) effective from April 2004, the month after the last confirmation of the status of these dependents.

4.  Upon confirmation from the Veteran that his children were still his dependents, the RO resumed payment for the dependents, thereby voiding the previous related overpayment as to them.

5.  Upon confirmation that the Veteran had remained married to his former spouse until September 2009, the Committee restored related payments through September 2009, thereby voiding the portion of the overpayment previously in effect from April 2004 to September 2009.

6.  The Committee declined to waive the remaining portion of the Veteran's debt, incurred as a result of the overpayments received from October 2009 until August 2011, during which time the Veteran was receiving compensation for a dependent spouse but was unmarried.

7.  The Veteran's debt of $1,035.00, representing the additional compensation paid to the Veteran for a dependent spouse from October 2009 to August 2011, appears to have been properly calculated.
 
8.  A recovery of the portion of the Veteran's debt in the calculated amount of $1,035.00 would not be against the principles of equity and good conscience.


CONCLUSIONS OF LAW

1.  A debt in the amount of $1,035.00, incurred as an overpayment of VA benefits, is valid.  38 U.S.C.A. § 5112 (West 2014); 38 C.F.R. §§ 3.501, 3.660 (2014).

2.  Recovery of the portion of the Veteran's debt in the calculated amount of $1,035.00, created by an overpayment of VA compensation benefits, is not against equity and good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965, 3.102 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with to respect establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014) (VCAA).  With regard to the Veteran's claim challenging the validity of his debt and seeking a waiver of his indebtedness, the VCAA is inapplicable.  See Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the United States Court of Appeals for Veterans Claims held that the VCAA, with its expanded duties, is not applicable to certain cases, pointing out that the statute at issue in such cases (Chapter 53) was not found in Title 38, United States Code, Chapter 51 (i.e. the laws changed by VCAA).

Factual Background

The RO periodically requests confirmation of the current status of a veteran's dependents, and the Veteran failed to respond to several such requests in 2011.  Therefore, in September 2011, the RO removed all of the Veteran's dependents (his spouse and two children) from his monthly compensation award, effective from April 2004, the month after the last confirmation of the status of these dependents.  This was done after proposing do so and giving the Veteran notice of the action.  This created an overpayment of $8,237.00.

Thereafter, the Veteran submitted statements confirming that his children were still his dependents, and as a result, the RO resumed payment for the dependents, thereby voiding the previous related overpayment for the children.  

The Veteran also submitted his divorce decree from his former spouse, for whom he had been receiving additional compensation as his dependent, reflecting that his divorce became effective in September 2009.  Upon confirmation that the Veteran had remained married to his former spouse until September 2009, the Committee restored related payments through September 2009, thereby voiding the portion of the overpayment previously in effect from April 2004 to September 2009 for the spouse.

However, the Committee declined to waive the remaining portion of the Veteran's debt, incurred as a result of the overpayments received from October 2009 (the month after his divorce became effective) until September 2011 (the month in which the RO ceased the Veteran's compensation for his dependent spouse), during which time the Veteran was receiving compensation for a dependent spouse but was unmarried.  The Committee calculated the amount of the debt from this related overpayment to be $1035.00.
Validity of Debt

The issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  In order for the Board to determine that the overpayment was not properly created, such that the debt was not valid, it must be established that the Veteran was legally entitled to the benefits in question or, if the Veteran was not legally entitled, then it must be shown that VA was solely responsible for the Veteran being erroneously paid benefits.  

Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law.  VAOPGPREC 2-90 (July 17, 1989), 55 Fed. Reg. 27757 (1990).  Sole administrative error connotes that the Veteran neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the Veteran's actions nor his or her failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C.A. § 5112(b)(9), (10) (West 2014); 38 C.F.R. § 3.500(b)(2) (2014); Jordan v. Brown, 10 Vet. App. 171 (1997) (sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).  Thus, a finding of sole administrative error requires not only error on the part of VA, but that the beneficiary is unaware that the payments are erroneous.

The law provides for the rates of disability compensation, and for payment of additional compensation for dependents, including spouses, of veterans who are rated at least 30 percent disabled for their service connected disabilities.  See 38 U.S.C.A. §§ 1114(c), 1115, 1134, 1135 (West 2014).  Under 38 U.S.C.A. § 5112(b)(2), the effective date of reduction or discontinuance of compensation by reason of divorce of a dependent of a payee shall be the last day of the month in which such divorce occurs.  See 38 C.F.R. § 3.501(d)(2) (2014).  

As the record reflects that the Veteran was no longer married as of September 22, 2009, his entitlement to compensation for a dependent spouse terminated as of October 2009, the first month in which he was no longer legally married.  However, the Veteran continued to receive such compensation until September 2011, when the RO terminated this spousal award.  Therefore, the Veteran received additional compensation for a spouse from October 2009 through August 2011, but was not legally entitled to this compensation.

Moreover, it cannot be said that the Veteran was unaware that the payments are erroneous.  As outlined above, VA regulation states that the effective date of discontinuance of compensation by reason of divorce of a dependent of a payee shall be the last day of the month in which such divorce occurs.  Furthermore, the Veteran had been informed of his affirmative duty to inform VA as to any change in the status of his dependents, as reflected in letters of record, and the Veteran had previously provided updates regarding the status of his dependents.  Prior to VA's correspondence in 2011, the Veteran received a letter in April 2004 when he submitted dependent information at that time.  Under the monthly entitlement amount, the letter stated in italics "Let us know right away if there is any change in the status of your dependents."  He did not do so when he became divorced, which led to the overpayment.

Accordingly, as the Veteran was not legally entitled to the benefits he received, and it cannot be said that the Veteran was unaware that his payments were erroneous, the debt incurred as a result of an overpayment of VA benefits is valid.

As to the validity of the amount of the debt, which the record reflects has been calculated as $1,035.00, the Board finds that the calculation appears to be accurate.  The audit of record appears to derive this amount by comparing the previous debt that was calculated when all of the Veteran's dependents were removed from his award, to the amount he was actually entitled to receive with two dependent children and one spouse, with the spouse removed effective from October 2009.  

In a more simple manner, the Board has derived an approximation of the Veteran's outstanding debt by comparing the monthly compensation amount of $475 that the Veteran received from October 2009 through August 2011 (when he was receiving additional compensation for a dependent spouse although he was unmarried) to the monthly compensation amount of $428 he was entitled to receive, which does not include additional compensation for a dependent spouse.  The difference between these amounts equates to $47 per month of compensation that the Veteran received, but was not legally entitled to receive.  As he received this additional $47 per month for 22 months (the period from October 2009 to August 2011), the Board calculates the debt to be $1034.00.  Given that the Board's calculation of the Veteran's debt is nearly identical to the Committee's calculation, the Board finds that the Committee's calculation appears to be correct.  Furthermore, it is notable that neither the Veteran nor his representative has challenged the calculated amount of the Veteran's debt.

Accordingly, the Board finds that the Veteran's debt in the calculated amount of $1,035.00, created due to overpayment of VA compensation benefits, is valid.

Waiver of Indebtedness

As the Board has determined that the Veteran's debt was validly created, the next inquiry is whether a waiver of the Veteran's indebtedness is warranted.  

Recovery of overpayment of any benefits made under laws administered by VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver, and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.962, 1.963(a), 1.965(b) (2014).

In a February 2012 decision, the Committee determined that there was no fraud, misrepresentation, or bad faith on the part of the Veteran in the creation of the overpayment, thus removing any legal impediment to the granting of a waiver in this matter.  The question now before the Board is whether the facts dictate that a waiver should be granted under the standard of "equity and good conscience."

The phrase "equity and good conscience" means the arrival at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to the following elements (which are not intended to be all-inclusive): (1) the fault of the debtor; (2) a balancing of faults between the debtor and VA; (3) whether the collection of the debt would create an undue hardship; (4) whether collection of the debt would defeat the purpose for which the benefits were intended; (5) whether a failure to collect the debt would result in an unjust enrichment of the appellant; and (6) whether the appellant changed positions to his or her detriment in reliance upon a granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  38 C.F.R. § 1.965(a).

As referenced above, the Veteran has a duty to inform VA of a change in the status of his dependents and he had been expressly informed of this duty in letters provided to him.  Moreover, he had previously provided updates on the status of his dependents, as reflected in a form received by the RO in March 2004.  Thus, the debt incurred by the Veteran's failure to inform VA of his divorce, thereby incurring a related debt for overpayments received from October 2009 to August 2011, is squarely the fault of the Veteran, and no fault for the incurrence of this debt can be attributed to VA.  In fact, the overpayment may have been larger had VA not attempted to contact the Veteran to ascertain dependency status in 2011.

Furthermore, the Veteran's debt has already been collected, and the Veteran has not asserted that the collection of this debt would cause undue financial hardship.  Moreover, the failure to collect this debt would result in unjust enrichment of the Veteran, as he was receiving benefits to which he was not legally entitled, as the benefits are designed to help support a dependent spouse, and the Veteran had no such dependent.  Finally, there is no indication that the Veteran changed positions to his detriment in reliance upon his receipt of this additional spousal support, to which he was not entitled.

Considering the evidence of record, the Board concludes that the facts of this case do not reflect that a waiver should be granted under the standard of "equity and good conscience."  As the preponderance of the evidence is against the claim for waiver of the debt created by overpayment of VA compensation benefits, there is no doubt to be resolved, and a waiver of indebtedness is not warranted.


ORDER

The Veteran's debt of $1,035.00, incurred as an overpayment of VA benefits, is valid.

A waiver of recovery of $1,035.00 of the debt is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


